DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-4, 12-15, and 23, without traverse, in the reply filed on 1/4/2022 is acknowledged.  
Claims 5-11, 16-22 are cancelled. 

Claim Objections
Claims 1, 12, and 23 are objected to because of the following informalities: the language “detecting (detect) a trigger at the sensor apparatus” should be replaced by the language --detecting (detect) a trigger condition at the sensor-- following the content of [0039], as published.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 12-15, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to all independent claims, the limitation “the limitation “analyzing a frequency property based on the threshold number of samples” is not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, 12, and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without determining a variance, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12-15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to all independent claims, the limitation “determining that a variance of the threshold number of samples exceeds a threshold” is indefinite because it is unclear how such a threshold (a number of samples) is used to determine a variance.  In fact, according to the Specification, the variance is determined based on the sampled quantity (sample is denoted as “x” [0120]; the variance of “x” [0130]) but not based on the threshold number of samples as claimed. 
The Examiner additionally suggests that if the Applicants satisfactory explain “the variance of threshold number of samples”, to introduce another/secondary threshold first and second thresholds clearly defined/claimed or change the language similar to the Examiner’s interpretation below.
For the purpose of a compact prosecution, the Examiner interpreted the feature “determining that a variance of sampled data from the threshold number of samples exceeds a threshold”.

With regards to all independent claims, the limitation “analyzing a frequency property based on the threshold number of samples” is indefinite as it is unclear how the “number of samples” may affect analysis of measured frequency (see, for example, [0076], where no number of samples affects “the frequency of vibration as observed by an accelerometer”). The Specification is silent with regrds to this claimed feature (please see the rejection under the 35 USC § 112(a) above).
For the purpose of a compact prosecution, the Examiner interpreted the feature “analyzing a frequency property for the threshold number of samples”.


Claims 1-4, 12-15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted before determining that the trigger event occur as shown in Fig.7.
However, in Fig.6, the determination of the trigger condition is shown prior to determining whether the (moving) variance exceed the threshold.
Therefore, it is unclear what the boundaries of the invention are or whether two different thresholds or two different variances are used.
For the purpose of a compact prosecution, the Examiner did not consider a (moving) variance to identify a trigger event following the disclosure (“the present disclosure is not limited to any particular trigger event” [0087]). 

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 12-15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method at a sensor apparatus affixed to a transportation asset, the method comprising: 
detecting a trigger at the sensor apparatus; 
a threshold number of samples of a displacement-related value of the transportation asset over time; 
determining that a variance of the threshold number of samples exceeds a threshold; 
analyzing a frequency property based on the threshold number of samples; and 
based on the frequency property, determining whether the transportation asset is loaded or unloaded.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts 
This process, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.
Similar limitations comprise the abstract ideas of Claims 12 and 23.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a sensor apparatus attached to a transportation asset, taking a … samples of a displacement-related value of the transportation asset over time;
In Claim 12: A sensor apparatus affixed to a transportation asset, the sensor apparatus comprising: a processor; and a communications subsystem, wherein the sensor apparatus is configured to: … take … samples of a displacement-related value of the transportation asset over time;
In Claim 23: A computer readable medium for storing instruction code, which, when executed by a processor of sensor apparatus affixed to a transportation asset cause the sensor apparatus to… take … samples of a displacement-related value of the transportation asset over time.
The additional elements in the preambles such as a “transportation asset” and sensor apparatus attached/affixed to it are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a particular technological environment or field of use.  The displacement-related value sensors represent a mere data gathering step and only add an insignificant extra-solution activity to the judicial exception. Taking samples of a displacement-related value of the transportation asset over time using a sensor represents mere data gathering step and it is not meaningful as generically recited. All uses of the judicial exception require collecting such data. A generically-recited communication subsystem, computer readable medium, and a processor (generic processor) are generally recited and are not meaningful and are not qualified as particular machines.  
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-4 and 13-15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible lacking a practical application and/or significantly more additional elements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka Watanabe (US 2016/0265960), hereinafter ‘Watanabe’ in view of ICHIBA HISAYUKI et al. (JP 2004138553), hereinafter ‘Hisayuki’.

With regrds to Claim 1, Watanabe discloses
A method at a sensor apparatus affixed to a transportation asset (A loading weight detection device, Abstract; The present invention relates to a loading weight detection device that detects the weight of mobile bodies [0001]; Fig.1), the method comprising: 
detecting a trigger at the sensor apparatus (being interlocked with the start of an engine of the cargo vehicle 10, the power for the loading weight detection device is turned on [0084]; “Start”, Fig.4); 
taking a threshold number of samples of a displacement-related value of the transportation asset over time (the sampling interval was 0.005 sec [0103], where the sampling interval is interpreted as inherently defining “a threshold number of samples”, emphasis added by examiner; Figs. 11A, 11C, 12A, 12C; the oscillation data in the up-down direction of the cargo bed 11 that is detected by the acceleration sensor 21 in the vibration detection part 20a [0060]; The vibration detection part 20 includes an acceleration sensor 21 … being installed in a location where the oscillation of the cargo bed 11 of the cargo vehicle 10 in an up-down direction can be detected [0030]); 
analyzing a frequency property (the frequency with a maximum amplitude [0098]; Figs. 11B, 11D, 12B, 12D) based on the threshold number of samples (inherent, as only threshold number of samples are collected, emphasis added by Examiner); and 

Watanabe discloses determining a statistical measure (repeating the measurement during traveling for averaging [0103]).
Watanabe also discloses using a known unloaded vehicle weight (vehicle body weight, Fig. 3; Fig 7) or calculated unloaded vehicle weight (a value for the vehicle body weight m.sub.a can be calculated, thus eliminating the need for inputting a value for the vehicle body weight m.sub.a as initial setting data [0082]) to calculate a loaded vehicle weight (using the vertical oscillation center-of-gravity-specific natural vibration frequency V.sub.z that has been identified and the initial setting data, thereby calculating a value for the unknown total weight M (at step A12), and subtracts the value for the vehicle body weight m.sub.a from the value for the unknown total weight M that has been calculated, thereby calculating a value for the unknown cargo weight m.sub.b (at step A13), outputting the value for the unknown cargo weight m.sub.b that has been calculated [0041]; inputting values for the vehicle body weight m.sub.a of the cargo vehicle 10 and the initial setting cargo weight m.sub.b0 of the cargo 1 as the input variables, the loading weight can be accurately detected [0051]; Figs.7 and 9).
However, Watanabe does not specifically disclose determining whether the transportation asset is loaded or unloaded based on the frequency property analysis and determining that a variance of the threshold number of samples exceeds a threshold.

Hisayuki discloses determining that a variance of the threshold number of samples exceeds a threshold (Next, a variance of a plurality of values of the yaw rate output from the yaw gyro sensor 14 is obtained (S8), and when the variance exceeds a threshold value, it is determined that the moving body 17 is traveling (S9). ), The acceleration zero value Gsinθ is subtracted from the acceleration value αx output from the acceleration sensor 15 to obtain an acceleration α0 (for example, an acceleration of a vehicle such as an automobile) α0 of the moving body 17 (S10) [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Hisayuki to evaluate a determined variance for the sampled data (“the threshold number of samples”) that requires a calculation of mean (average, Watanabe) as known in the art of statistics and then using the variance threshold exceedance in identifying a moving vehicle to be able to detect a loading status while in travel as known in art (Hisayuki).  

With regards to Claims 12 and 23, Watanabe in view of c disclose the claimed limitations as discussed in regards to Claim 1.
Additionally, with regards to Claim 12, Watanabe discloses a processor (an arithmetic part 31a comprised of a microprocessor [0056]) and a communications subsystem (the arithmetic part 31 causes the initial setting screen 40 shown in FIG. 5A 
Additionally, with regards to Claim 23, Watanabe discloses a computer readable medium for storing instruction code (storage part 32 [0035]: Fig. 2).

Examiner’s Note with regard to Prior Art of Record

Claims 2-4 and 13-15 are objected to as being dependent upon a rejected base claim and also objected to as being rejected on the ground of nonstatutory subject matter but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also amended to overcome the 35 USC § 101 and 112 rejection(s) presented above.  

In regards to Claims 2 and 13, the claim is allowable because the closest prior art, Watanabe, Hisayuki, Utsunomiya, Tal, McCann, and Joo, either singularly or in combination, fail to anticipate or render obvious analyzing the frequency property comprises: determining a first bandpass filter output; determining a second bandpass filter output, the second bandpass filter having a higher frequency band than the first bandpass filter; determining an accumulated sum of squared value for the first bandpass filter output; determining an accumulated sum of squared value for the second bandpass filter output; and finding an energy ratio of the accumulated sum of squared value for the first bandpass filter output over the combined accumulated sum of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenji Utsunomiya (US 2009/0266650) discloses detecting a load on an elevator car by estimating (identifying) a natural frequency. 
Reuven Tal et al. (US 5973273) discloses a method for determining a total weight supported by the suspension system of a vehicle in motion starts by obtaining information sufficient to calculate a representative value of a spring constant for the suspension system of the vehicle. Measures are then obtained of the vertical acceleration of the center of mass of the vehicle over a period of time, and these are analyzed to identify a frequency of vertical oscillation of the vehicle. This frequency, together with the spring information, is used to determine an estimate of the total weight supported by the suspension system of the vehicle.
Gerard O. McCann (US 2006/0293815) discloses a method of estimating at least a portion of the weight of a vehicle and its load by use of an on-board accelerometer. The method of the invention estimates a vertical oscillation frequency of the semi-trailer with one pre-existing vertical axis accelerometer mounted within the electronic control module and further utilizes the vertical oscillation frequency estimate and the essentially 
Rae Hong Joo (US 5951483) discloses summing the squared bandpass filtered signal over a short term interval and then summing the squared bandpass filtered signal over a long term interval.  Joo compares the short term energy to the long term energy to determine if a significant increase in the short term energy has occurred comprises computing a ratio of the short term energy to the long term energy and determining if the ratio is greater than a predetermined threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863